DETAILED ACTION
This Office Action is responsive to the Amendment filed 22 July 2022.  Claims 1, 

3-13, 17, 19, 20 and 22-26 are now pending.  The Examiner acknowledges the 

amendments to claims 1, 6-8, 20, 23 and 24, as well as the addition of claim 26.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 8, 9 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (U.S. Patent No. 10,390,943) in view of Abbott et al. (U.S. Pub. No. 2011/0093007).  Regarding claim 8, Hernandez discloses a device capable of clamping/holding tissue of the stomach (col. 9, lines 19-67 – col. 10, lines 1-18) comprising: a first elongated portion 18 comprising a first substrate member (col. 11, lines 11-19 and Fig. 7) at least partially overmolded with a first polymer portion (covering 100 – col. 14, lines 55-67) and a first magnetic retaining feature associated with the first substrate member (“elements 18 each include magnetic material of opposite charge so that tissue positioned between the distal elements 18 is held therebetween by magnetic force – col. 15, lines 31-34); a second elongated portion 18 (opposite distal element 18 as shown in Fig. 7) comprising a second substrate member (col. 11, lines 11-19 and Fig. 7) and a second magnetic retaining feature associated with the second substrate member, such that when the clamp is positioned around a stomach, the first and second magnetic retaining features are urged toward each other via magnetism to thereby retain the claim in a substantially closed position (“elements 18 each include magnetic material of opposite charge so that tissue positioned between the distal elements 18 is held therebetween by magnetic force – col. 15, lines 31-34 and Fig. 8B); and a bight portion comprising a flexible hinge joining the first and second elongated portions at respective proximal ends thereof (the proximal end 52 of each distal element 18 is rotatably connected to each other, defining a bight portion – Fig. 7 and col. 9, lines 23-28; also see Figs. 8A-9B).  While Hernandez discloses that the mating surfaces or “inner surfaces” of the first substrate member and second substrate member include the magnetic retaining features (col. 10, lines 18-34), Hernandez fails to disclose explicitly that the magnetic retaining features extend across at least a portion of the inner/mating surfaces.  Abbott et al. (hereinafter Abbott) discloses various grasping devices 502 for grasping/clamping patient tissue in order to facilitate stabilization [0181], wherein a magnet may be placed across at least a portion of either inner surface of the elongated substrate members of the grasping device 502 to facilitate additional grasping force between the elongated members ([0190] and Fig. 27B).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the magnetic retaining features as taught by Hernandez, to extend across at least a portion of their inner surfaces as suggested by Abbott, as Hernandez recognizes the use of magnetic attraction to facilitate grasping and holding of patient tissue (col. 10, lines 8-34) and Abbott teaches that a magnetic extending across at least a portion of an inner surface of an elongated grasping element enables additional grasping force [0190].  
Regarding claim 9, Hernandez discloses that the first and second magnetic retaining features are magnets (as noted above), however Hernandez does not disclose explicitly that the first magnetic feature is a metal that is magnetically attracted to a magnet.  Hernandez, however, does disclose that the first magnetic feature may be a magnet present in the mating surface or that the mating surface will be made from magnetic material causing attraction by magnetic force, which would make obvious construction of the elongated member of a metal (col. 10, lines 18-34).  Abbott discloses that the second magnetic feature is a feature of the first elongated element 506 itself (which would make obvious construction of the elongated member of a metal) and that the first magnetic feature is a magnet on the inner surface of the second elongated element (Fig. 27B and [0190]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate either magnets on the elongated members, or construct the elongated members of metals which are magnetic as either configuration enables the provision of magnetic force between the elongated members and hence sufficient grasping of targeted tissue (col. 10, lines 18-34 of Hernandez; and Fig. 27B and [0190] of Abbott).  
Regarding claim 25, Hernandez discloses that the first elongated portion 18 includes a suture portion (arm 53) configured to facilitate formation of a suture connection with a patient’s stomach (col. 9, lines 26-29 and Fig. 7), the suture portion 53 including an aperture defined through the first substrate member (arms 53 further include a plurality of openings to promote tissue ingrowth - col. 9, lines 56-58)


Allowable Subject Matter
5.	Claims 1, 3, 4-6, 10-13, 17, 19, 20 and 22-24 are allowable over the prior art of record.  The following is a statement of reasons for the indication of allowable subject matter: regarding claims 1, 3, and 22-24, while the prior art teaches a bariatric clamp comprising: a first elongated member having a first proximal end and a first distal end opposite the first proximal end, and a first longitudinal axis that is defined between the first distal end and the first proximal end of the first elongated member; a second elongated member having a second proximal end and a second distal end opposite the second proximal end, and a second longitudinal axis that is defined between the second distal end and the second proximal end of the second elongated member; and a bight portion forming a flexible hinge joining the first elongated member at the first proximal end thereof and joining the second elongated member at the second proximal end thereof, wherein at least a portion of the first elongated member is curved along at least a portion of the first longitudinal axis toward the second member at a location between the first proximal end and the first distal end of the first elongated member, the prior art of record does not teach or fairly suggest a bariatric clamp as claimed by Applicant, wherein when the clamp is in a substantially closed position, at least the portion of the first elongated member has a first curve that is curved along at least a first portion of the first axis away from the second member at a location between the first proximal and the first distal end of the elongated member, and at least a second portion of the first member has a second curve that is cured along a portion of the first axis.  
Regarding claims 4-7, while the prior art teaches a bariatric clamp comprising: a first elongated member having a first proximal end and a first distal end opposite the first proximal end, and a first longitudinal axis that is defined between the first distal end and the first proximal end of the first elongated member; a polymer portion at least partly overmolded on the first elongated member; a second elongated member having a second proximal end and a second distal end opposite the second proximal end, and a second longitudinal axis that is defined between the second distal end and the second proximal end of the second elongated member; and a bight portion forming a flexible hinge joining the first elongated member at the first proximal end thereof and joining the second elongated member at the second proximal end thereof, and a bight portion forming a flexible hinge joining the first elongated member at the first proximal end thereof and joining the second elongated member at the second proximal end thereof, wherein when the clamp is in a substantially closed position, at least a portion of the first elongated member has a first curve that is curved along at least a portion of the first axis toward the second member at a location between the first proximal and distal end, wherein the first member includes a first suture portion that includes one or more suture passageways, the prior art of record does not teach or fairly suggest a bariatric clamp as claimed by Applicant, wherein the polymer portion is at least partially disposed within the one or more suture passageways and is configured to be penetrable by a suture needle for formation of a suture connection.
Regarding claims 10-13, while the prior art teaches a bariatric clamp comprising: a first elongated member that includes a first substrate member; a second elongated member that includes a second substrate member; and a bight portion forming a flexible hinge joining the first elongated member and the second elongated member; wherein the first elongated member includes a first suture portion configured to facilitate formation of a suture connection with a patient's stomach, wherein a first suture portion of the plurality of suture portions comprises a first suture passageway, wherein the first suture passageway comprises a first aperture defined through the first elongated member and wherein the first polymer portion is penetrable by a suture needle, the prior art of record does not teach or fairly suggest a bariatric clamp as claimed by Applicant, wherein the first aperture is defined through the first substrate member and at least a portion of the first suture portion is overlaid by the first polymer portion.  
Regarding claim 17, while the prior art teaches a bariatric clamp comprising: a first elongated member having a first proximal end and a first distal end opposite the first proximal end, and a first longitudinal axis that is defined between the first distal end and the first proximal end of the first elongated member; a second elongated member having a second proximal end and a second distal end opposite the second proximal end, and a second longitudinal axis that is defined between the second distal end and the second proximal end of the second elongated member; and a bight portion having a flexible hinge joining the first elongated member at the first proximal end thereof and joining the second elongated member at the second proximal end thereof, wherein when the clamp is in a closed position, the bight portion at least partially forms a passage-forming section and the first member and second member form a partition-forming section, wherein at least a portion of the first member includes a first curve that is curved and positioned between the distal and proximal end along the first axis away from the second member, thereby defining a curved separation in the partition-forming section between the first and second members, the prior art of record does not teach or fairly suggest a bariatric clamp as claimed by Applicant, wherein at least a portion of the first member includes a second curve that is positioned between the first curve and the proximal end of the first member.  
Regarding claims 19 and 20, while the prior art teaches a bariatric clamp comprising: a first elongated member having a first proximal end and a first distal end opposite the first proximal end, and a first longitudinal axis that is defined between the first distal end and the first proximal end of the first elongated member; a polymer portion that overlays at least a portion of the first elongated member; a second elongated member having a second proximal end and a second distal end opposite the second proximal end, and a second longitudinal axis that is defined between the second distal end and the second proximal end of the second elongated member; and a bight portion having a flexible hinge joining the first elongated member at the first proximal end thereof and joining the second elongated member at the second proximal end thereof, wherein when the clamp is in a closed position, the bight portion at least partially forms a passage-forming section and the first member and second member form a partition-forming section, wherein at least a portion of the first member includes a first curve that is curved and positioned between the distal and proximal end along the first axis away from the second member, thereby defining a curved separation in the partition-forming section between the first and second members, the prior art of record does not teach or fairly suggest a bariatric clamp as claimed by Applicant, wherein a suture portion of the first elongated member includes an aperture formed through the first elongated member and a least a portion of the aperture of the suture portion is overlaid by the polymer portion that is penetrable by a suture needle.  
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claim 26, while the prior art teaches a bariatric clamp comprising: a first elongated portion comprising a first substrate member at least partially overmolded with a first polymer portion, and a first magnetic retaining feature associated with the first substrate member; a second elongated portion comprising a second substrate member and a second magnetic retaining feature associated with the second substrate member; and a bight portion comprising a flexible hinge joining the first and second elongated portions at respective proximal ends thereof, wherein the first magnetic feature extends across at least a portion of an inner surface of the first member and the second magnetic feature extends across at least a portion of an inner surface of the second member such that, when the clamp is positioned around a stomach, the first and second magnetic retaining features are urged toward each other via magnetism to thereby retain the clamp in a substantially closed position, the prior art of record does not teach or fairly suggest a bariatric clamp as claimed by Applicant, wherein the first member comprises a recess and at least a portion of the first magnetic retaining feature is positioned within the recess of the first substrate member.

Response to Arguments
6.	Applicant’s arguments filed 22 July 2022 with respect to the rejection of claims 1, 3, 6, 7, 19, 20 and 22-24 under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of the amendments.  

7.	Applicant’s arguments filed 22 July 2022 with respect to the rejection of claims 8 and 25 under 35 U.S.C. 102(a)(1) citing Jacobs; and claim 9 under 35 U.S.C. 103 citing Jacobs have been fully considered and are moot in view of the new grounds of rejection presented above under 35 U.S.C. 103 citing Hernandez in view of Abbott; see rejection supra.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791